Order, Supreme Court, New York County (Louis York, J.), entered July 24, 2002, which denied with prejudice petitioner’s motion to renew a prior motion to vacate a default judgment, unanimously affirmed, without costs.
Eetitioner not only defaulted repeatedly, but failed to heed the court’s instructions on what to include in requests for vacatur. She has failed to meet her burden of showing a reasonable excuse for default and a meritorious cause of action (Mitrany v American Tit. Ins. Co., 238 AD2d 179 [1997]). Concur — Tom, J.E, Andrias, Saxe and Ellerin, JJ.